Judgments, Supreme Court, New York County (Herbert Altman, J.), rendered September 27, 1991, convicting defendant after a jury trial of robbery in the first and second degrees, and sentencing him to concurrent terms of 8 to 24 years and 5 to 15 years, respectively, and upon his plea of guilty, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, and sentencing him to terms of 7 to 21 years and 1 to 3 years, respectively, all sentences to run concurrently, unanimously affirmed.
Defendant was convicted at trial for his participation in a violent robbery of a midtown garage attendant. After trial, he pleaded guilty to offenses arising from other similar robberies. Defendant was apprehended while driving a car stolen during one of the robberies. Two complainants, from separate robberies, identified defendant in separate lineups. At one of the lineups, defendant was not represented by counsel. Since this was only an investigatory lineup, absent defendant’s request for counsel, counsel’s presence was not required (People v Reed, 181 AD2d 838). Defendant failed to preserve his claim that reference to his participation in a lineup by a police officer witness bolstered the complainant’s in-court identification (People v Forbes, 161 AD2d 485, lv denied 76 NY2d 856). Similarly, his claim that reference to the complainant’s lineup identifications of other perpetrators, who were not tried with the defendant, constituted bolstering, is also unpreserved and we decline to review in the interest of justice both these claims. If we were to do so, we would find them to be without merit.
We have examined defendant’s remaining claims. Several are unpreserved. None warrant reversal. Concur—Carro, J. P., Milonas, Wallach, Kassal and Nardelli, JJ.